      Case 4:21-cv-00322-BSM Document 14 Filed 08/17/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

NORMANE MARTIN                                                             PLAINTIFF

v.                        CASE NO. 4:21-CV-00322-BSM

WEST TREE SERVICE, LLC                                                   DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 17th day of August, 2021.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
